Citation Nr: 1336029	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-27 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for chondromalacia and degenerative joint disease of the left knee.

2.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the cervical spine.

3.  Entitlement to an initial evaluation higher than 10 percent for right C5-6 radiculopathy (major) (also claimed as arm/hand weakness, right side pain, and shoulder blade pain).

4.  Entitlement to service connection for a psychiatric disorder to include major depression and posttraumatic stress disorder secondary to personal trauma, manifested by anxiety and depression with emotional stress and sleep disorder.

5.  Entitlement to service connection for headaches with dizziness.

6.  Entitlement to service connection for trouble swallowing.

7.  Entitlement to service connection for fever and night sweats.

8.  Entitlement to service connection for right leg muscle spasms with radiating pain and loss of feeling, right foot.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2008 the RO denied an increased rating higher than 10 percent for left knee chondromalacia/ degenerative joint disease.  The RO granted an increased rating of 20 percent, effective November 25, 2008, for the cervical spine disability in a January 2009 rating decision; and granted service connection for right C5-6 radiculopathy assigning a 10 percent rating, effective November 25, 2008.  In September 2010, the RO, in pertinent part, denied service connection for anxiety and depression with emotional stress and sleep disorder, headaches with dizziness, trouble swallowing, fever and night sweats, right leg muscle spasm, and hypertension.  In statements submitted from January 2011, the Veteran amended her psychiatric claim to include PTSD due to personal trauma.  Thus, the Board has reframed the issue as represented on the first page of this decision.

In November 2011, the Veteran and her spouse testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran seeks service connection for hypertension, which she relates to her military service, or alternatively to pain associated with her service-connected cervical spine disability.  She testified that she was diagnosed with hypertension in 1998 during her pregnancy and that she started taking medication for hypertension in 2004.  The Veteran was provided a VA examination in August 2010 to address the etiology of her hypertension disability.  The examiner determined that the Veteran's hypertension was not caused by or a result of pain caused by her service-connected cervical spine disability; and that hypertension was not caused by or a result of military service.  The rationale was that although the Veteran had elevated blood pressure readings during service in December 1999, there was no mention of elevated blood pressure or hypertension in subsequent service treatment records, or after service until June 2008.  The examiner also determined that there was no available literature to support the claimed condition of high blood pressure secondary to pain caused by the service-connected traumatic arthritis of the cervical spine.

Contrary to the examiner's assessment, however, the service treatment records also show elevated blood pressure readings in October 2000 (130/90), September 2001 (130/90), and August 2002 (138/90).  The records show an assessment of questionable labile hypertension in October 2002.  In addition, on the September 2010 rating decision and March 2011 statement of the case the RO alludes to VA treatment records noting a history of hypertension starting in April 2004 (just outside the one year period after the Veteran's retirement from the military in February 2003), which is consistent with the Veteran's reports that she first started on medication for hypertension in 2004.  These VA treatment records are not in the claims file or Virtual VA records; but would indicate a much earlier diagnosis of hypertension than 2008, which the VA examiner noted on the opinion.  

The VA examiner noted that the Veteran's military service was from June 1989 to February 2003, but she also had a previous period of active duty service from August 1979 to June 1989.  A May 1980 service treatment record notes a history of hypo and hypertension and frequent severe headaches.  The Veteran also had a blood pressure reading of 162/90 in September 1991.  On a February 1997 Report of Medical History, she indicated that she had hypertension during pregnancy only in 1992.  None of these records were shown to be considered by the examiner.  

Finally, while the examiner indicated that the Veteran's hypertension was not caused by her cervical spine disability, the examiner did not address whether the pain caused by the Veteran's cervical spine disability aggravated her hypertension.  VA treatment records in June 2008 note an assessment of elevated blood pressure secondary to pain.

For all of these reasons, the examination provided in August 2010 is inadequate and another examination to address the Veteran's hypertension is warranted.


Anxiety, depression, sleep disorder, and PTSD

The Veteran contends that she has anxiety, depression, and a sleep disorder secondary to the pain associated with her cervical spine disability.  In 2010 and 2011, she also presented an alternate theory of entitlement for a psychiatric disorder, namely PTSD, associated with personal trauma, including physical and sexual assault and a motor vehicle accident during her military service.  She noted that during boot camp in 1979, she witnessed a female service member in the locker room who had hung herself and later died.  She noted that in 1981 she was stationed at her first duty station in Orlando, Florida and was sent to Okinawa, Japan as the only female in a department of over 60 males and was harassed by the male service members.  She recalled that they would put used condoms under her bed sheets while she slept, among other things.  She noted that in 1989 she was stationed at the Naval Weapons Station Seal Beach and was sexually harassed and assaulted by her supervisor.  She noted that she had bad headaches every day.  She further noted one incident when she was getting dressed in the bathroom when her supervisor physically and verbally attacked her and injured her face and she had to go to the hospital.  She indicated that her supervisor told her to tell people she had tried to break up a fight.  Service treatment records note an emergency room record in September 1990 when the Veteran was treated for a laceration to the face.  The record notes that the Veteran indicated that she had been trying to break up a fight.  She also indicated that she still has anxiety from the car accident she had in service and that whenever she drives and another car approaches her fast from behind, she is reminded of her previous car accident.  

She submitted numerous lay statements from family, including her husband and son, as well as friends recalling the Veteran's depression and suffering due to her car accident in service, and physical pain she suffered, as well as her reports of physical and sexual harassment in service.  

The Veteran underwent a VA examination to address the etiology of her psychiatric disorder in August 2010.  She was diagnosed as having major depressive disorder, single episode, moderate.  She did not report the personal trauma she later mentions on statements in 2010 and 2011, but noted that she had had a stroke the previous year.  The examiner determined that the Veteran's depression was not related to her service-connected traumatic arthritis of the cervical spine.  The rationale was that the Veteran had suffered from a cerebrovascular accident in the past year and that it was common for patients with this condition to have a major depressive episode.  As the examiner did not consider the Veteran's alternate theory of entitlement based on personal trauma in service, however, an additional examination is warranted.

Headaches and Dizziness

The Veteran contends that she has headaches and dizziness associated with her cervical spine disability.  The service treatment records note an assessment of tension headaches in September 1979.  She complained of frontal headaches and dizziness when she stood up.  A May 1980 treatment record also shows the Veteran's reports of history of hypo and hypertension and frequent or severe headaches, particularly migraine headaches.  As noted above, the Veteran also reported headaches associated with her reports of sexual and physical harassment by her supervisor during her military service.

The Veteran underwent VA examination in August 2010 to address her headaches.  She was diagnosed as having tension headaches.  The Veteran reported having increased headaches in March 2008 after traction for her cervical spine.  The examiner noted the Veteran's complaints of headaches in service (although the examiner mistakenly noted that her service was from June 1989 to February 2003) and that the Veteran's records were silent for headaches for almost 22 years until the present examination.  The examiner thus determined that her tension headaches were not caused by or a result of her military service.

Given that the Veteran's contentions regarding her headaches being associated with her personal trauma in service have not been considered and all available treatment records dated since the Veteran's service have not been associated with the claims file, the record as it stands is inadequate to make a decision on the Veteran's service connection claim for headaches and dizziness.  It also does not appear that the examiner considered the Veteran's complete service treatment records.  Therefore, another examination for the headaches and dizziness claim is warranted.

Trouble swallowing, fever, and night sweats

The Veteran testified that trouble swallowing, fever, and night sweats started approximately four years ago associated with the stress related to her cervical spine disability.  As previously mentioned, the Veteran's complete VA treatment records are not in the file; thus the Board cannot determine whether there are any relevant records pertaining to these complaints.  Given that the case must be returned to associate the Veteran's records with the claims file, the Veteran also should be afforded an appropriate examination to determine whether she has any disorder associated with trouble swallowing, fever, and/or night sweats that are related to her cervical spine disability.


Right leg spasm

The Veteran testified that her right leg spasms started three to four years ago and that the orthopedic doctor who performed her left knee surgery indicated that her left knee disability was possibly causing her right leg disorder.  Record of this opinion is not in the claims file.  Given that the case must be returned to give the Veteran an opportunity to provide this document and associate outstanding VA treatment records, a medical examination and opinion should be provided to determine whether her left knee disability has caused or aggravated any right leg disorder.

Left knee

The Veteran was last evaluated for her left knee disability in August 2010.  The Veteran testified at the Board hearing in November 2011 that she had an upcoming left knee surgery.  As this suggests a worsening of the Veteran's left knee disability since she was last evaluated in August 2010, a more recent examination should be provided to address the present severity of her left knee disability.

Cervical Spine and Right Cervical Radiculopathy

The Veteran was last evaluated for her cervical spine and cervical radiculopathy disabilities in August 2010.  Since that time she has continued to receive private treatment for her cervical spine and cervical radiculopathy through 2011.  While time, in and of itself, is not the only factor to be considered in addressing whether a more recent examination is warranted, it is a significant factor.  In this case, it has been more than three years since the Veteran was last evaluated for her cervical spine and cervical radiculopathy disabilities.  In addition an October 2011 statement from the Veteran's private treating physician notes that an anterior decompression fusion from C4-C7 was being considered for more permanent pain management.  Given that the Veteran's cervical spine disability with radiculopathy has potentially worsened since it was last evaluated in August 2010 a more recent examination to address the present severity of her cervical spine with radiculopathy is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain outstanding records pertaining to hypertension, psychiatric disorder, headaches, dizziness, trouble swallowing, fever, night sweats, right leg spasms, cervical spine, cervical radiculopathy, and left knee disabilities from the VAMC in Gainesville, to include Jacksonville VA Outpatient Clinic dated from February 2003 to present.

2.  Ask the Veteran to identify any additional treatment she has received for her disabilities, including any recent surgical records for the left knee and/or cervical spine, statements from the orthopedic doctor who performed her left knee surgery, whom she states told her that her right leg disability had possibly been caused by her left knee disability, and any private treatment she has received for her anxiety, depression, headaches, and dizziness.

3.  Thereafter, schedule the Veteran for a VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the following evidence:

1.  A May 1980(1988?) service treatment record noting a history of hypo and hypertension and frequent severe headaches.  

2.  A blood pressure reading of 162/90 in September 1991. 

3.  On a February 1997 Report of Medical History, the Veteran indicated that she had hypertension during pregnancy only in 1992. 

4.  December 10, 1999 service treatment records showing an assessment of hypertension per examination with a blood pressure reading of 138/90.  

5.  Three-day blood pressure check on December 13, 14, and 15, 1999 showing the following blood pressure readings, respectively:  110/60, 110/80, and 118/92.  

6.  A December 21, 1999 treatment record notes the Veteran reported taking her blood pressure at home while she was "stressed" and had a blood pressure reading of 118/92.  Her reading on examination was 112/80.  

7.  Elevated blood pressure readings in October 2000 (130/90), September 2001 (130/90), and August 2002 (138/90); and an assessment of questionable labile hypertension in October 2002.  

8.  Any findings of high blood pressure or hypertension on VA treatment records dated from February 2003 to present, specifically the onset of medication for hypertension in April 2004.  

(b)  If the answer to the above question is negative, please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused by her cervical spine and/or left knee disabilities (including pain associated with these disabilities).  

(c)  If the answer to the above question(s) is negative, please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was aggravated by her cervical spine and/or left knee disabilities (including pain associated with these disabilities).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist. The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, depression, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the following:

a)  Her reports of being in boot camp in 1979, when she witnessed a female service member in the locker room who had hung herself and later died.  

b)  While in 1981 she reported that she was stationed at her first duty station in Orlando, Florida and was sent to Okinawa, Japan as the only female in a department of over 60 males and was harassed by the male service members putting used condoms under her bed sheets while she slept, and being laughed at while attempting to build a weapon and having difficulty handling a warhead.  

c)  She noted that in 1989 she was stationed at the Naval Weapons Station Seal Beach and was sexually harassed and assaulted by her supervisor.  She noted that she had bad headaches every day.  

d)  She further noted one incident when she was getting dressed in the bathroom when her supervisor physically and verbally attacked her and injured her face and she had to go to the hospital.  She indicated that her supervisor told her to tell people she had tried to break up a fight.  

e)  Service treatment records note an emergency room record in September 1990 when the Veteran was treated for a laceration to the face.  The record notes that the Veteran indicated that she had been trying to break up a fight.  

f)  Her reports of anxiety from the car accident she had in service in December 1999 and that whenever she drives and another car approaches her fast from behind, she is reminded of her car accident.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA neurology examination to determine the etiology of any present headaches and/or dizziness.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current headaches disorders found to be present, i.e., tension headaches, migraines, etc; and also address any present disorders causing her complaints of dizziness.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headaches and/or dizziness had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the following:

1.  The service treatment records noting an assessment of tension headaches in September 1979.  She complained of frontal headaches and dizziness when she stood up.  

2.  A May 1980(1988?) treatment record also showing the Veteran's reports of history of hypo and hypertension and frequent or severe headaches, particularly migraine headaches. 

3.  The Veteran's reports of headaches associated with her reports of sexual and physical harassment by her supervisor during her military service.

(b)  If the answer to the above question is negative, please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headaches and/or dizziness was caused by her cervical spine disability (including pain associated with these disability).  

(c)  If the answer to the above question(s) is negative, please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headaches and/or dizziness was aggravated by her cervical spine disability (including pain associated with these disability).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for the appropriate examination to address her complaints of trouble swallowing, fever, and night sweats. The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current disabilities associated with complaints of trouble swallowing, fever, and/or night sweats.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present disability manifested by trouble swallowing, fever, and/or night sweats was caused by her cervical spine disability (including pain associated with these disability).  

If the answer to the above question is negative, please state whether it is at least as likely as not (50 percent or greater probability) that any present disability manifested by trouble swallowing, fever, and/or night sweats hypertension was aggravated by her cervical spine disability (including pain associated with these disability).    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for an orthopedic examination to address determine whether the Veteran has a right leg disability related to her service-connected left knee disability. The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current disabilities associated with complaints of spasm in the right leg. 

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present disability manifested by right leg spasms was caused by her left knee disability (including any antalgic gait associated with the left knee disability).  

If the answer to the above question is negative, please state whether it is at least as likely as not (50 percent or greater probability) that any present disability manifested by right leg spasms was aggravated by her left knee disability (including any antalgic gait associated with the left knee disability).    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Schedule the Veteran for a VA orthopedic examination to address the present severity of her left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the left knee joint.  

In conducting range of motion testing of the knee, the examiner should specifically note whether - upon repetitive motion of the Veteran's knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

9.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her cervical spine disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical spine traumatic arthritis.

The examiner should conduct range of motion testing of the cervical spine, specifically noting whether - upon repetitive motion of the Veteran's neck - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Also, the examiner should state whether the Veteran's service-connected cervical spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes, 'defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

10.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her right C5-6 radiculopathy associated with traumatic arthritis of the cervical spine.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right C5-6 radiculopathy associated with traumatic arthritis of the cervical spine.

The examiner also should state whether there is impairment akin to mild incomplete paralysis of the median nerve; moderate incomplete paralysis of the median nerve; severe incomplete paralysis of the median nerve; or complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

11.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

12.  Finally, readjudicate the claims on appeal.  If any benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


